Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Vincent Monrow Friemel, Appellant                     Appeal from the 4th District Court of Rusk
                                                       County, Texas (Tr. Ct. No. CR14-192).
 No. 06-14-00185-CR         v.                         Opinion delivered by Justice Burgess, Chief
                                                       Justice Morriss and Justice Moseley
 The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Vincent Monrow Friemel, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JUNE 9, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk